Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 11, and 15, the limitation “ranging from about 480nm”/ “ranging from about 470nm” is indefinite. It is unclear if a range of values was intended to be claimed or a singular value. For examination purposes it is construed as a single value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2008/0254405) in view of Sagel (US 2011/0306004).
Regarding claims 1-6, Montgomery discloses a method of whitening teeth comprising: applying a tooth whitening agent to the tooth, the tooth whitening agent comprising hydrogen peroxide ([0111, “hydrogen peroxide”); continuously irradiating a tooth with light generated by a light source for an irradiation time period ([0109], “5 seconds to about an hour”), the light having a wavelength of ranging from 375nm to 405 nm ([0107], “350nm to about 700nm”… “blue light in the 380-520nm range”) and the light source emitting the light at an irradiance density of about 4.0 mW/cm2 ([0108], “1 mW/Cm2 to about 120 mW/cm2, or about 20 mW/Cm2”; (Claim 2) wherein the wavelength is about 405nm ([0107], “405nm”); (claim 3) wherein the wavelength is about 375nm ([0107], “350nm to about 700nm”…”380nm”, “380nm is about 375mn and 375 nm is within the range); (claim 4) wherein the tooth whitening agent comprises hydrogen peroxide in a concentration ranging from of 0.1 wt% to 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”); (claim 5) wherein the concentration of hydrogen peroxide is 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”); (claim 6) wherein the whitening agent is substantially free of zinc oxide ([0111], the whitening agent is hydrogen peroxide); (claim 2) wherein the tooth is continuously irradiated for the irradiation time period of up to 
Montgomery fail(s) to teach retaining tooth whitening agent on the tooth for a pretreatment period of time, wherein the pretreatment period of time is from about 60 seconds to about 15 minutes and positioning a light source at a distance of about 0 mm to about 12 mm from the tooth.
However, Sagel discloses a pretreatment period of time from about 60 second to about 15 minutes (pars. 29-30) and positioning a light source at a distance of .5-3cm ([0042]) and irradiance densities of .05mw/cm2 to about 200 mw/cm2 ([0042]) and the wavelength range (380-500nm; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery by requiring positioning a light source at a distance of about 0 mm to about 12 mm from the tooth, as taught by Sagel, for the purpose of providing the amount of intensity at the surface of the tooth to achieve the desired whitening effect.
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2008/0254405) in view of Verheyen (US 2007/0237728).
Regarding claims 7-20, Montgomery discloses a method of bleaching teeth comprising: applying a tooth whitening agent which comprises hydrogen peroxide ([0111]); and irradiating the tooth with a 
Montgomery fail(s) to teach using the whitening for coffee stain, tea stain, or wine stain
However, Verheyen discloses a method for dental bleaching which involves removing coffee, tea, and wine stains ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery, by requiring using the whitening for coffee,tea, or wine stains, as taught by Verheyen, for the purpose of whitening teeth.
Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
On pages 5-7, applicant argues the 102 rejections. However, no 102 rejections are currently presented in light of applicants amendments.
On pages 7-8, applicant argues the amended limitations which are currently addressed above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on Page 8-Page 9, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	On pages 9-12, applicant argues criticality of the ranges of the recited parameters of the claimed invention. With regard to claims 7, 11, and 15. However, Montgomery supplies the wavelength values with sufficient specificity as set forth above.

It is further noted that as evidence by the prior art of Sagel, different wavelengths of light to treat different colored stains are known (see par. 44 of Sagel).  
For these reasons, applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/16/2021